IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: CLOSURE DECISION OF     : No. 488 WAL 2014
MALEHORN                       :
                               :
ROBERT J. FRASCONI,            : Petition for Allowance of Appeal from the
               Petitioner      : Order of the Commonwealth Court
                               :
           v.                  :
                               :
                               :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF STATE, BUREAU OF :
COMMISSIONS, ELECTIONS, AND    :
LEGISLATION,                   :
                               :
               Respondent      :


                                       ORDER


PER CURIAM

      AND NOW, this 4th day of March, 2015, to the extent that it concerns the

propriety of the Commonwealth Court's decision to deny mandamus relief, the Petition

for Allowance of Appeal is TREATED as a notice of appeal pursuant to Pa.R.A.P. 1103,

and the order of the Commonwealth Court is hereby AFFRMED. In all other respects,

the Petition for Allowance of Appeal is DENIED.